DETAILED ACTION
The applicant’s amendment filed on May 16, 2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on May 16, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.

Referring to claims 1-14, 18-20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “ a first build-up structure disposed on an upper side of the core layer, including first insulating layers and first bonding layers, alternately stacked; second insulating layers and second bonding layers, alternately stacked, wherein the printed circuit board has a through-portion penetrating through the core layer and the second build-up structure, and has a region in which the through-portion is disposed as a flexible region, one of the first bonding layers in contact with the core layer is spaced apart from the first wiring layers; a lowermost one of the first wiring layers, which is closer to the core layer than the remaining of the first wiring layers, is disposed on one of the first insulating layers and is in contact with the one of the first insulating layers, the one of the first insulating layers being closer to the core layer than the remaining of the first insulating layers, one of the second bonding layers in contact with the core layer is spaced apart from the second wiring layers, and an uppermost one of the second wiring layers, which is closer to the core layer than the remaining of the second wiring layers, is disposed on one of the second insulating layers and is in contact with the one of the second insulating layers, the one of the second insulating layers being closer to the core layer than the remaining of the second insulating layer .” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 15-17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 15; the limitations “first insulating layers and first bonding layers, alternately stacked, and  second insulating layers and second bonding layers, alternately stacked, a flexible region including the first insulating layers, the first bonding layers, and the first wiring layers, and having a through DB1/ 130409140.15Application No. 16/794,741portion penetrating through the core layer, the second insulating layers, and the second bonding layers and wherein the core layer has a greater elastic modulus than each of  the first insulating layers, first bonding layers, the second insulating layers, and the second bonding layers, and the electronic component comprises a component including an antenna, a lowermost one of the first wiring layers, which is closer to the core layer than the remaining of the first wiring layers, is disposed on one of the first insulating layers and is in contact with the one of the first insulating layers, the one of the first insulating layers being closer to the core layer than the remaining of the first insulating layers, one of the second bonding layers in contact with the core layer is spaced apart from the second wiring layers, and an uppermost one of the second wiring layers, which is closer to the core layer than the remaining of the second wiring layers, is disposed on one of the second insulating layers and is in contact with the one of the second insulating layers, the one of the second insulating layers being closer to the core layer than the remaining of the second insulating layers. ” in combination with all other claimed limitation of base claim 15 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847